Per Curiam.

An appeal from a final judgment brings up for review an interlocutory judgment which has'not al/ready been reviewed upon a separate appeal therefrom. Code Civ. Proc. § 1316. The interlocutory judgment in this action was affirmed at General Term upon appeal by the present appellant {Zunz v. Heroy, 15 Daly, 411) and is, therefore, conclusive upon us.
The closest scrutiny of the evidence and proceedings before the referee on the accounting directed by the interlocutory judgment, which involved the examination of much testimony and numerous exhibits, labor which the many inaccuracies in the brief of appellant’s counsel did not tend to diminish, has not enabled us to discover any error. The referee’s findings of fact are abundantly supported by the evidence, and his conclusions of law are fully warranted'by the facts found.
The judgment and orders should be affirmed, with costs.